In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________
                 No. 02-20-00230-CV
            ___________________________

MEG QAYUM, M.D., PA AND MARYAM QAYUM, Appellants

                           V.

     FINANCIAL PACIFIC LEASING, INC., Appellee




        On Appeal from County Court at Law No. 1
                 Tarrant County, Texas
             Trial Court No. 2019-008912-1


         Before Bassel, Womack, and Wallach, JJ.
           Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On September 15, 2020, we notified Appellants Meg Qayum, M.D., P.A. and

Maryam Qayum that the trial court clerk responsible for preparing the record in this

appeal had informed us that Appellants had not arranged to pay for the clerk’s record

as the appellate rules require. See Tex. R. App. P. 35.3(a)(2). In our notice, we warned

that we would dismiss the appeal for want of prosecution unless, within ten days,

Appellants arranged to pay for the clerk’s record and provided us with proof of

payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because Appellants have not made payment arrangements for the clerk’s

record, we now dismiss the appeal for want of prosecution. See Tex. R. App. P.

37.3(b), 42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: October 8, 2020




                                           2